Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 07/12/2019.  
The information disclosure statement/s (IDS/s) submitted on 07/12/2019, 08/18/2020 and 11/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 07/12/2019 are acceptable.
Claims 1-11 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
 (a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kimura (US 2012/0249087 A1) in view of Ryota et al. (US 2016/0372954 A1).  



In re to claims 1, 2, 5, Kimura discloses secondary battery protection circuit (i.e. 80, fig. 1 and 90 fig. 2, see pr. [0029]) configured to monitor a state of a secondary battery (i.e. 200) and 5to protect the secondary battery when detecting an abnormal state (i.e. see prs. [0061-0062]), the secondary battery protection circuit comprising: a reference voltage circuit (i.e. 41) configured to generate a reference voltage by using a depletion-type 10transistor (i.e. M1 of 41H, fog. 3) and a transistor unit of enhancement type (i.e. M2 of 41H, fig. 3) connected in series with the depletion-type transistor (i.e. see pr. [0108]); a voltage divider (i.e. R3/R4 and R5/R6, fig. 4) configured to obtain a detection voltage (i.e. VBH and VBL, see fig. 4) by dividing a power source voltage (i.e. VDD, fig. 4) of the secondary battery (i.e. 200, fig. 1), and to output the detection 15voltage (i.e. VBH and VBL, see fig. 4); a detection circuit (i.e. 42 and 43, fig. 2, see pr. [0069]) configured to detect the abnormal state based on the reference voltage (i.e. VREFH/VREFL, fig. 2) and the detection voltage (i.e. VBH/VBL, fig. 2).   Except, Kimura fail to explicitly disclose that a first adjustment circuit configured to adjust 20a size ratio of the depletion-type transistor  to the transistor unit based on a threshold voltage of the depletion-type transistor and a threshold voltage of the transistor unit; and a second adjustment circuit configured to 25adjust the detection voltage based on the reference voltage after the size ratio is adjusted by the first adjustment circuit, such that the detection circuit can detect the power source voltage of the secondary battery reaching a predetermined voltage; wherein the first adjustment circuit  is configured to adjust the size ratio by changing a channel length of the transistor unit;  wherein the first adjustment circuit is configured to adjust the size ratio by changing a channel width of the transistor unit.  Whereas, Ryota et al. teach that a first adjustment circuit (i.e. 61, fig. 3, see pr. [0047]) configured to adjust 20a size ratio of the depletion-type transistor to the transistor unit based on a threshold voltage of the depletion-type transistor and a threshold voltage of the transistor unit; wherein the first adjustment circuit is configured to adjust the size ratio by changing a channel length of the transistor unit (i.e. see prs. [0047-0053-0057]).   Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the secondary battery protection circuit of Kimura by incorporating an adjustment circuit in order to enhance adjustment of the ratio of the transistors of voltage reference circuit.  Except, Kimura and Ryota et al. fail to explicitly disclose that a second adjustment circuit configured to 25adjust the detection voltage based on the reference voltage after the size ratio is adjusted by the first adjustment circuit, such that the detection circuit can detect the power source voltage of the secondary battery reaching a predetermined voltage.  However, Ryota et al. discloses the claimed invention except for the second adjustment circuit.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated circuits that perform the same or similar function in a semiconductor circuits., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In re to claim 10, Kimura discloses the secondary battery protection circuit (i.e. 80, fig. 1 and 90 fig. 2, see pr. [0029]) 15according to claim 1.   Except, Kimura fail to explicitly disclose that wherein the second adjustment circuit is configured to adjust the detection voltage by changing a division ratio of the power supply voltage.  However, Ryota et al. disclose a first adjustment circuit, in addition the claimed invention except for the second adjustment circuit.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated circuits that perform the same or similar function in a semiconductor circuits., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In re to claim 11, Kimura discloses the secondary battery protection circuit (i.e. 80, fig. 1 and 90 fig. 2, see pr. [0029]) according to claim 1, wherein the predetermined voltage is an overcharge detection voltage (i.e. 42H and 42L are overcharge detection circuits, see fig. 2) of the secondary battery (i.e. 200, fig. 2) or an over discharge detection voltage (i.e. see prs. [0076 and 0078-0079]).
Allowable Subject Matter
Claims 3-4 and 6-9 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
	The following is an examiner’s statement of reasons for allowance: 
In re to claim 3, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a plurality of sub transistors connected with the 10main transistor in series, each of the sub transistors being connected in parallel with a corresponding switch circuit; and the first adjustment circuit is configured to change the channel length by disconnecting the 15corresponding switch circuit connected with at least one of the sub transistors”.  
In re to claim 6, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a plurality of sub transistors each connected in parallel with the main transistor, each of the sub transistors being connected in series with a corresponding switch circuit from among a plurality of switch circuits; and  10the first adjustment circuit is configured to change the channel width by disconnecting at least one switch circuit from among the plurality of switch circuits”.  
25 In re to claim 8, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a plurality of sub transistors connected with the main transistor, each of the sub transistors being 30connected with a corresponding switch circuit from among a plurality of switch circuits; and the first adjustment circuit is configured to change the size ratio by disconnecting at least one -38- switch circuit from among the plurality of switch circuits”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claim 4, claim 4 depend on claim 3 and thus is also objected for the same reasons provided above.    
In re to claim 7, claim 7 depend on claim 6 and thus is also objected for the same reasons provided above.   
In re to claim 9, claim 9 depend on claim 8 and thus is also objected for the same reasons provided above.    
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839